1

2

3

4                              UNITED STATES DISTRICT COURT
5                                   DISTRICT OF NEVADA
6                                              ***
7    JOSEPH ANTONETTI,                               Case No. 3:16-cv-00396-MMD-WGC
8                                       Plaintiff,                 ORDER
           v.
9
     E.K. MCDANIELS, et al.,
10
                                    Defendants.
11

12         The Complaint in this action was filed on April 6, 2017. (ECF No. 4.) The Court

13   issued a notice of intent to dismiss Michael Fletcher, Hampton, and Harold Mike Byrne

14   under Fed. R. Civ. P. 4(m) unless proof of service was filed by May 24, 2019. (ECF No.

15   49.) To date, no such proof of service has been filed. The Court dismissed the claims

16   against Michael Fletcher and Hampton in a prior order and noted that Harold Mike

17   Byrne would be dismissed if the Office of the Attorney General were unable to find an

18   alternative physical address for him. (ECF No. 70 at 1.) The Office of the Attorney

19   General has not advised the Court whether it is able to find an alternative physical

20   address for Harold Mike Byrne. (See ECF No. 69 at 1 (“The Office of the Attorney

21   General shall advise the court within fifteen (15) days whether it is able to find an

22   alternative physical address for Defendant Harold Mike Byrne.”).) The Court thus

23   assumes that the Office of the Attorney General has not found an alternative physical

24   address for Harold Mike Byrne. Accordingly, it is ordered that the claims against Harold

25   Mike Byrne are dismissed without prejudice.

26         DATED THIS 3rd day of July 2019.

27

28                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
